
	
		II
		109th CONGRESS
		2d Session
		S. 4012
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2006
			Mr. Thune introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To promote a substantial commercial coal-to-fuel industry
		  and decrease the dependence of the United States on foreign oil, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the National Transitional Fuel
			 Security Act of 2006.
		2.Findings and
			 purposes
			(a)FindingsCongress
			 finds that, as of the date of enactment of this Act—
				(1)fossil fuels
			 provide more than 85 percent of all energy consumed in the United States, with
			 energy consumption projected to increase for at least the next 2
			 decades;
				(2)United States oil
			 production is at a 50-year low and continues to decline;
				(3)there has not
			 been a new oil refinery built in the United States since 1976;
				(4)oil has reached
			 prices of over $70 per barrel and is likely to remain high;
				(5)the United States
			 relies on foreign sources of oil for approximately 60 percent of oil consumed
			 in the United States;
				(6)recent world
			 events and natural disasters have shown the vulnerability of the energy supply
			 chain in the United States;
				(7)the
			 Fischer-Tropsch technology can produce synthetic fuels that burn cleaner than
			 traditionally-produced fuels, by using abundant domestic coal resources;
				(8)the coal reserves
			 of the United States are estimated to be capable of producing more than
			 800,000,000,000 barrels of oil;
				(9)the demand of the
			 United States military for fuel products makes up 2 percent of total
			 consumption in the United States;
				(10)increases in oil
			 costs disproportionately impact the military;
				(11)as a matter of
			 national security, agencies of the Federal Government are eager to form
			 partnerships with the energy industry and academia to create more sources of
			 domestic energy and lessen the dependence of the United States on foreign
			 sources of oil;
				(12)private industry
			 is ready to commercialize the Fischer-Tropsch coal-to-fuel process, but is
			 unable to generate necessary initial capital investment; and
				(13)it is in the
			 best public interest of the United States that industry in the United States
			 begin transformation from largely foreign petroleum-based energy resources to
			 domestic coal-based resources, which are abundant.
				(b)PurposesThe
			 purposes of this Act are—
				(1)to establish a
			 Federal pilot program that will encourage private investment and a commitment
			 by businesses in the United States to begin the transition to a coal-to-fuel
			 based industry relying upon Fischer-Tropsch technology; and
				(2)at the conclusion
			 of the pilot program, to achieve the transition in a manner that is
			 cost-neutral to the Treasury.
				3.DefinitionsIn this Act:
			(1)ByproductThe
			 term byproduct means any residual product or secondary product of
			 the Fischer-Tropsch process that may have a commercial value, including carbon
			 dioxide, fertilizer, hydrogen, and electricity.
			(2)Coal-to-fuelThe
			 term coal-to-fuel means—
				(A)with respect to a
			 process or technology, the use of a feedstock, the majority of which is derived
			 from the coal resources of the United States, using the class of chemical
			 reactions known as Fischer-Tropsch, to produce synthetic fuel; and
				(B)with respect to a
			 facility, the portion of a facility that supplies inputs for the
			 Fischer-Tropsch process, Fischer-Tropsch finished fuel production, or the
			 capture, transportation, or sequestration of byproducts of the use of coal at
			 the facility, including carbon emissions.
				(3)FacilityThe
			 term facility means a coal-to-fuel demonstration facility
			 constructed under the Plan.
			(4)InvestorThe
			 term investor means a nongovernmental entity that, in accordance
			 with a contractual arrangement with the Secretary—
				(A)invests in and
			 holds a minority non-controlling interest in 1 or more facilities; and
				(B)shares in the
			 revenues of the facilities.
				(5)PlanThe
			 term Plan means the plan developed by the Secretary and submitted
			 to Congress under section 4.
			(6)ReserveThe
			 term Reserve means the Strategic Petroleum Reserve established
			 under section 154 of the Energy Policy and Conservation Act (42 U.S.C.
			 6234).
			(7)SecretaryThe
			 term Secretary means the Secretary of Energy.
			(8)Synthetic
			 fuelThe term synthetic fuel means—
				(A)synthetic
			 petroleum; or
				(B)synthetic refined
			 fuel products (including jet fuel, gasoline, diesel, and motor oil) suitable
			 for transportation that are produced through a coal-to-fuel process.
				4.Construction of
			 coal-to-fuel demonstration facilities
			(a)In
			 generalNot later than 180
			 days after the date of enactment of this Act, the Secretary shall submit to
			 Congress a plan for the construction of not more than 5 coal-to-fuel
			 demonstration facilities in accordance with this Act, including the
			 requirements described in subsection (b).
			(b)RequirementsThe
			 Secretary shall—
				(1)provide the
			 Federal share of the cost of the construction of the facilities through a
			 5-year phased sale of petroleum products from the Reserve that corresponds to
			 the phases of construction of the facilities;
				(2)in accordance
			 with applicable law, including section 603.105 of title 10, Code of Federal
			 Regulations (or a successor regulation)), offer to enter into contracts or
			 cooperative agreements with investors;
				(3)enter into 1 or
			 more multiyear contracts with the Secretary of Defense under which the
			 Department of Defense will procure substantial quantities of jet fuel and
			 diesel produced at the facilities;
				(4)enter into
			 contracts or promulgate regulations if necessary—
					(A)to resupply the
			 Reserve at no cost with sufficient synthetic petroleum, synthetic refined fuel
			 products, or nonsynthetic crude oil purchased with proceeds derived from the
			 sale of synthetic fuel (whichever is determined by the Secretary to be more
			 advantageous to the Federal Government) to compensate for petroleum products
			 sold in accordance with paragraph (3); and
					(B)as soon as
			 practicable, if advantageous, as determined by the Secretary, to require that
			 all petroleum requirements of the Reserve be met with synthetic fuel;
					(5)produce and offer
			 for public sale synthetic fuel products and byproducts from the
			 facilities;
				(6)in accordance
			 with section 6, divest ownership of the facilities through public sale to
			 nongovernmental entities; and
				(7)ensure that after
			 the Secretary has carried out the Plan, all costs and expenditures by the
			 Federal Government under the Plan shall be fully reimbursed to the Treasury
			 through—
					(A)net revenues
			 generated by the sale of petroleum products;
					(B)resupply of the
			 Reserve; and
					(C)final divestiture
			 and sale of all of the assets of the Federal Government under the Plan to
			 nongovernmental entities.
					(c)Revenue
				(1)In
			 generalExcept as provided in section 5(b), any revenue raised
			 from the activities described in subsection (b) shall be used—
					(A)to pay operating
			 expenses; and
					(B)to distribute
			 profit shares to any commercial investors in accordance with contractual
			 terms.
					(2)Remaining
			 revenueRemaining revenue shall be deposited in the general fund
			 of the Treasury.
				(d)InclusionsIn
			 submitting the Plan to Congress, the Secretary shall include—
				(1)a description of
			 not more than 5 proposed locations for the construction of facilities;
				(2)estimated
			 construction costs for the facilities;
				(3)estimated
			 production goals for each facility, which shall be—
					(A)for at least 3 of
			 the facilities, not less than 30,000 barrels of synthetic fuel per day;
			 and
					(B)for the remaining
			 facilities, not less than 5,000 barrels of synthetic fuel per day;
					(4)a sequestration
			 plan for any carbon dioxide byproduct;
				(5)a proposed
			 marketing plan for all byproducts;
				(6)coal procurement
			 plans;
				(7)product
			 contracting and coordination plans with the Secretary of Defense;
				(8)a phased
			 construction plan;
				(9)a plan for the
			 phased withdrawal of petroleum products from the Reserve to finance the phased
			 construction and operation of the facilities;
				(10)proposed
			 management plans, including the participation of investors; and
				(11)a proposed plan
			 to divest ownership of the facilities and recoup remaining expenses.
				5.Non-Federal
			 Investment
			(a)In
			 generalThe Federal share of the cost of construction of each
			 facility under the Plan shall be not less than 51 percent.
			(b)Return on
			 investmentsAfter recoupment of the Federal share of the
			 construction and operation of a facility, the Secretary shall distribute
			 profits realized from the operation of the facility to investors in an amount
			 that is proportional to their investment.
			6.Divestiture
			(a)In
			 generalThe Secretary shall
			 divest ownership of the facilities not earlier than the date on which the
			 Secretary determines that—
				(1)the total
			 production goal of 100,000 barrels of synthetic fuel per day has been
			 met;
				(2)an amount equal
			 to or greater than the total Federal share for the construction and operation
			 of the facilities has been deposited in the general fund of the Treasury;
			 and
				(3)a quantity of
			 fuel equal to the quantity of petroleum products withdrawn from the Reserve
			 under section 7(a) has been deposited in the Reserve.
				(b)ManagementThe
			 Secretary shall manage each facility until the Secretary divests ownership of
			 the facility.
			(c)Transfer of
			 contractsA contract described in section 4(b)(3) shall be
			 transferable to a subsequent owner of a facility the synthetic fuel production
			 of which is the subject of the contract.
			(d)Prohibition on
			 purchase to closeNo nongovernmental entity shall assume
			 ownership and control of a facility for purposes of removing the facility from
			 operation.
			7.Authorizations
			(a)Sale of
			 petroleum
				(1)In
			 generalNotwithstanding section 161 of the Energy Policy and
			 Conservation Act (42 U.S.C. 6241) and subject to paragraphs (2) and (3), the
			 Secretary may sell petroleum products withdrawn from the Reserve at a public
			 sale to finance the construction of facilities.
				(2)AmountIn
			 carrying out paragraph (1), the Secretary may sell not more than 20,000,000
			 barrels of petroleum products withdrawn from the Reserve each year for a period
			 of 5 years.
				(3)LimitationThe
			 Secretary may sell a total of not more than 100,000,000 barrels of petroleum
			 under this subsection.
				(b)Procurement of
			 real estate
				(1)In
			 generalIn selecting sites for the construction of a facility,
			 the Secretary shall give priority to sites on Federal land.
				(2)UnavailabilityIf
			 Federal land is not available, the Secretary may procure non-Federal
			 land.
				
